Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

Smith, JR. et al. (US 2017/0351560) teaches “Unstructured feedback messages about the software product that include at least one indicator of a version or platform are received (508). For example, impact tracking system 150 may receive free-form messages in text format from unstructured providers 161 and dual feedback providers 163. These messages in text format may include mention of the hardware platform and/or software version (e.g., "The new version of `checkers` crashed on my new Windows.TM. phone!")” ([0064]); and “Structured feedback indicators that include a version indicator are generated based on the unstructured feedback messages (510). For example, impact tracking system 150 may convert customer unstructured feedback from unstructured feedback providers 161 and dual feedback providers 163 to verb-noun pairs in engineering terminology (e.g., `crash+Windows, phone, checkers v2.0`)” ([6500]).

Oh et al. (US 2017/0293864) teaches “There is another interesting aspect to the data ingestion module 100 that makes it intelligent. Normally, when this type of architecture is used, the data agent/adaptor 110 is language-specific; in other words, there is a Facebook agent for 

Zeng at al. (US 2018/0004848) teaches “in environments where use of jargon is common, or even multilingual environments. In these scenarios users may describe issues to be raised in the ITS using either specialist language, slang, or foreign language terms. In embodiments of the present disclosure, because a mapping arises within the historical request data between a request type and the specialist language (e.g. foreign language term) the correct recommendation of a request type to issues described in this way can still occur, regardless of whether any formal recognition of the term or language by the ITS exists. The search mechanism merely treats the entered request term as a keyword into a search but does not attempt to parse this language. Accordingly, using these approaches, a computer implemented method is provided for use in an issue creation process in an issue tracking system, the method comprising receiving an issue description comprising one or more keywords; querying a database of historic issue data, said historic issue data representing historic issues maintained by the issue tracking system, each historic issue being defined by at least a request type and request data, wherein the querying comprises searching said database of historic issue data using one or more of said keywords; 

REASONS FOR ALLOWANCE
Per the instant office action, claims 1, 4-13, and 16-17 are considered as allowable subject matter. 
The reasons for allowance of claim 1 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a system comprising “a computing platform disposed within a distributed communication network and including a memory and at least one processor in communication with the memory; a translation engine stored in the memory, executable by the processor and configured to: receive, from one of a plurality of computer-mediated communication channels, unstructured data, translate the unstructured data into a first generic format that is operations management engine-agnostic, and initiate network communication of the unstructured data in the first generic format to at least one operations management engine; and the at least one operations management engine stored in the memory, executable by the processor and configured to: receive the unstructured data in the first generic format, translate the unstructured data from the first generic format to an operations management engine-specific format, initiate transformation of the unstructured data into structured data by: parsing the 
The reasons for allowance of claim 13 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a computer-implemented method comprising “receiving, from 
Dependent claims 4-12 and 16-17 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


DIRECTION OF FUTURE CORRESPONDENCES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2615                                                                                                                                                                                                        April 15, 2021